IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW CORZINE,                                         No. 69951
                                           Appellant,
                              vs.
                THE STATE OF NEVADA
                DEPARTMENT OF CORRECTIONS;
                                                                                FILED
                AND DIRECTOR GREG COX,                                          APR 1 1 2016
                                  Respondents.

                                        ORDER DISMISSING APPEAL
                               This is a pro se appeal from an order denying a petition for a
                declaratory judgment. First Judicial District Court, Carson City; James
                Todd Russell, Judge.
                               Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                appeal appears to be untimely filed under NRAP 4(a) because it appears
                that it was prematurely filed, before the entry of a final written judgment,
                and is therefore of no effect. See NRAP 4(a)(1); Rust v. Clark fly. School
                District, 103 Nev. 686, 747 P.2d 1380 (1987). Accordingly, we conclude
                that we lack jurisdiction and we
                               ORDER this appeal DISMISSED."


                                                  Ao_, dia_A
                                           Hardesty



                  itta                                       Pickering
                                                                      A SA tiv
                         'Appellant's motion filed on March 31, 2016, is denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                            - 11
                 cc: Hon. James Todd Russell, District Judge
                      Matthew Corzine
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA


KO) 1947A    e                                     2